Citation Nr: 1623880	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-46 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA


THE ISSUES

1.  Entitlement to a compensable evaluation for right foot bunion with posterior heel spur and degenerative changes of the first metatarsophalangeal joint.

2.  Entitlement to a compensable evaluation for left foot bunion with posterior heel spur and degenerative changes of the first metatarsophalangeal joint.

3.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to January 2, 2015 and in excess of 30 percent thereafter.

4.  Entitlement to a compensable evaluation for otitis media with history of right ear tympanic membrane perforation.




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

An October 2008 rating decision continued a noncompensable rating for the right and left foot bunion with posterior heel spur and degenerative changes of the first metatarsophalangeal joint.

A May 2009 rating decision continued a noncompensable rating of the right and left foot bunion with posterior heel spur and degenerative changes of the first metatarsophalangeal joint.

An August 2013 rating decision granted a 10 percent rating for GERD, effective July 18, 2011; a 10 percent rating for rhinitis, effective June 18, 2012; and noncompensable ratings for sinusitis and otitis media with history of right ear tympanic membrane perforation, effective June 18, 2012.

In a July 2015 rating decision, the RO granted a 30 percent rating for GERD, effective January 2, 2015.

The Veteran was scheduled for a hearing in April 2016 but failed to appear for this hearing.  The Veteran has not requested a rescheduling of this hearing.  There is no active hearing request.

The issues on appeal are being addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

In a July 2011 VA form, the Veteran checked "yes" on whether she received Workers Compensation Benefits, indicating she had filed for these benefits in April 2011.  On remand, the RO/AMC should undertake efforts to obtain both the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  38 C.F.R. § 3.159(c).  These records may be relevant to the rating of the disabilities in appellate status.

The record also indicates that there is likely a VA vocational rehabilitation file or folder which is potentially pertinent to the claim.  Any VA vocational rehabilitation file or folder should be obtained on remand.

Attempts should be made upon remand to obtain all relevant private treatment records (i.e., Maico Audiology Clinic since May 2013 and Dr. Halton Beumer) for which the Veteran's signs an authorization and release.  (See June 2014 Written Statement).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records from the VA Hampton Hospital since March 15 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2012 forward.

2.  Make arrangements to obtain the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.

3.  Confirm that all of the Veteran's vocational rehabilitation records have been both obtained and associated with the claims file (VBMS) and, if not, obtain and/or associate them with the claims file.

4.  As the Veteran is a military retiree, ascertain if the Veteran is receiving medical care from any TRICARE facility, and/or any other Department of Defense military facility and request that any such facility provide any post service treatment records. 

5.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by a private medical facility.  All records and/or responses received should be associated with the claims folder.  If any private records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


